Citation Nr: 1716868	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  09-44 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1973 to September 1974.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the Veteran's claim on appeal. 

In March 2011, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing has been associated with the claims folder.

This matter was previously remanded by the Board in March 2014 and March 2016 for additional evidentiary development.  As outstanding documents were associated with the claims file to the extent possible and VA examinations conducted, remand instructions are complete.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions).


FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran has a low back disability that is etiologically related to a disease, injury, or event which occurred in service.


CONCLUSION OF LAW

Service connection for a low back condition is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

VA's duty to notify was satisfied by an October 2007 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  The Veteran has not referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2016).  The Veteran was provided VA examinations, and clarifying addendums were sought.  The examiners took into account the Veteran's reported history, current symptoms, and review of the available private and VA treatment records.  Therefore, the Board finds the examination and addendum reports to be thorough and complete and sufficient upon which to base a decision with regards to this claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


Legal Criteria for Service Connection

Pertinent VA law and regulations provide that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Generally, this requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303(d).  

Alternatively, service connection may be established either by showing that a chronic disability or disease was incurred during service and later manifestations of such chronic disability or disease are not due to intercurrent cause(s) or that a disorder or disease was incurred during service and there is evidence of continuity of symptomatology which supports a finding of chronicity since service.  38 C.F.R. § 3.303(b).  When a chronic disease becomes manifest to a degree of 10 percent within one year of a veteran's discharge from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the veteran's period of service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be more persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014).
Facts

Considering the STRs, the December 1973 entrance examination is silent for complaints of a low back condition.  January 1974 records indicate that the Veteran was treated for low back pain from marching and standing, with full range of motion of the low back, diagnosed as muscle strain; medication was prescribed.  In March 1974, the Veteran complained of back pain with burning and was diagnosed with muscle strain; he was noted to have full range of motion with neuro sensation intact and a muscle relaxer was prescribed.  In June 1974, the records reflect muscle strain since boot camp, with full range of motion without limitation and without motor or sensory dysfunction.  X-rays reflect normal lumbar spine.  The September 1974 separation examination shows no low back problems.

During the March 2011 Board hearing, the Veteran stated that he initially injured his back while in basic training while climbing, jumping and landing on his feet.  He states that he reinjured his back later while on board ship while working in a cargo net pulling up hoses.  The Veteran conceded that he had experienced post-service back injuries.  Nevertheless, he asserted that his initial back injury in service is what initiated his current back problems.  

In August 2009, the Veteran underwent a VA examination.  The examiner diagnosed degenerative joint disease of the lumbar spine.  The examiner determined that as there was no back treatment from service to his post-service injury in 1988, there was no continuity of symptomatology and no relationship to service.  

In April 2014, the Veteran underwent another VA examination.  The examiner diagnosed degenerative arthritis of the spine and intervertebral disc syndrome status post L4/L5 laminectomy, diagnosed in 1990.  The Veteran reported injuring his back twice during service, but stated that he did not go to a doctor on a regular basis from 1974 to 1988 and did not disclose his 1974 back injury to his subsequent employers as he was afraid that he would not be hired.  The Veteran reported that he reinjured his back in 1988 while working as a gas technician at a natural gas company.  He stated that he and a co-worker were horse-playing and he went backwards, landing onto a lunch box and re-injured his back, and that this exacerbated his already existing back pain.  This injury resulted in a workmen's compensation claim.  The Veteran stated that from 1990 to 1991 he underwent a L4/L5 laminectomy, a lumbar fusion and implantation of a pain management pulse generator which was later removed due to infection.  The examiner opined that the low back condition claimed was less likely than not incurred in or caused by service.  The examiner noted that the Veteran did not seek routine medical care following his 1974 back injury to establish evidence of chronicity of the condition, and the subsequent 1988 back injury was substantial enough to require three back procedures and a Workmen's Compensation claim.  

The March 2016 Board remand noted that the examiner's opinion seemed to rely heavily on the lack of treatment records from the Veteran's separation from military service in 1974 up until a 1988 back injury that required substantial medical treatment.  The remand ordered a clarifying addendum opinion to address the nature of the Veteran's in-service back conditions, to include whether they were acute in nature, or rather something that could have developed into a chronic condition that existed prior to the 1988 back injury.

In a July 2016 opinion, the same VA examiner stated that that while the Veteran did have diagnosed back strains in service, such were musculoskeletal strains and considered acute and time-limiting.  He noted that there is no evidence of a chronic back condition in service as evidenced by the normal lumbar spine X-ray in June 1974, examinations which revealed full range of motion and intact neuro sensation, as well as no back symptoms noted on the September 1974 discharge physical.  As such, the examiner opined that it was less likely than not that the Veteran's low back disability was related to service, to include the documented complaints related to the back during service.  

In an October 2016 opinion, the examiner acknowledged that the Veteran had a current diagnosis of degenerative arthritis of the spine and intervertebral disc syndrome status post laminectomy and fusion, and these were considered "chronic" conditions.  However, the examiner stated that there was no medical evidence that the Veteran's musculoskeletal back strains which occurred in service developed into a chronic condition which could have been aggravated by his 1988 work related injury.  He pointed out that the Veteran injured his back in 1988, 14 years following service.  He noted that although the Veteran stated that this 1988 injury exacerbated his already existing back pain, there was no medical documentation of ongoing back symptoms or any evidence such as abnormal back X-rays to substantiate that the Veteran had continued with a back condition since separating from service in 1974. 

Analysis

In view of the evidence of record, the Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for a low back disability.  

The Veteran has asserted a continuity of symptoms from his documented in-service complaints of back pain and diagnosis of muscle strain.  The Veteran is diagnosed with degenerative arthritis of the spine, a "chronic" condition under 38 C.F.R. § 3.309 (a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In finding the preponderance of the evidence is against the claim, the Board weighs most heavily the July 2016 and October 2016 VA examiner's opinions.  This examiner conducted a full examination of the Veteran in April 2014 and fully reviewed the claims file.  The examiner opined that it was less likely than not that the Veteran's low back disability was related to service, to include the documented complaints related to the back during service, and/or was aggravated by the 1988 work related injury.  The examiner stated that that while the Veteran did have diagnosed back strains in service, such were musculoskeletal strains and considered acute and time-limiting.  He pointed out that there was no evidence of a chronic back condition in service as evidenced by the normal lumbar spine X-ray in June 1974, examinations which revealed full range of motion and intact neuro sensation, as well as no back symptoms noted on the September 1974 discharge physical.  The examiner further stated that there was no medical evidence that the Veteran's musculoskeletal back strains which occurred in service developed into a chronic condition which could have been aggravated by his 1988 work related injury.  He noted that the Veteran injured his back in 1988, 14 years post-service.  He acknowledged the Veteran's assertion that his 1988 injury exacerbated his already existing back pain, but noted that there was medical documentation of ongoing back symptoms or any evidence such as abnormal back X-rays to substantiate that the Veteran had continued with a back condition since separating from service in 1974.

No medical evidence has been presented to contradict the negative nexus opinions, other than the lay contentions from the Veteran, who while competent to describe the nature and onset of low back symptoms, as well as experiencing low back pain consistently from separation from service to present, is not shown to have the medical expertise to provide an etiology opinion.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  

The VA examiner noted in-service musculoskeletal strains that are considered acute and time-limiting, as such, no chronic diagnosis was found in-service which could persist and create continuity of symptomology.  In regard to the Veteran's complaints of continuity of symptomatology in regard to low back pain, the Board notes that pain alone is not a disability in the absence of an underlying disease or injury for VA disability compensation purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  

In sum, the preponderance of the evidence is against the claim of service connection.  The evidence does not show that the Veteran's low back disorder is the result of his military service.  There is no other basis, either shown by the evidence or otherwise alleged, upon which to warrant a grant of service connection.



ORDER

Service connection for a low back disability is denied.





____________________________________________
J. K. BARONE
 Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


